DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because The Abstract uses language such as “The cable assembly may…”, “The first wire assembly may…” throughout.  It is therefore unclear what invention is being summarized.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2-15 and 17-20 are objected to because of the following informalities:  There should be a comma after the number of the claim each dependent claim depends on.  Also, claim 12 should depend on claim 11, since claim 12 claims a third connector and claim 11 claims a second connector.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 9-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonteneau et al. (EP0975060).
With regard to claim 1, Fonteneau teaches, as shown in figures 1-7 and taught in paragraphs 2 and 21: “An electrical cable assembly comprising: a wire assembly 3, the wire assembly 3 including: one or more electrical wires, the electrical wires conduct electrical signals; a first sleeve covering the electrical wires; an electrical connector (1, 2, 9, and 10) including: electrical contacts, the electrical contacts conduct electrical signals, the electrical contacts connected to the electrical wires; an insulator 2, the insulator 2 holds the electrical contacts; a shell 9 and 10, the insulator 2 is located in the shell; the shell includes an extension 4, the extension 4 includes a first opening (where cables 3 extend through 4 in figure 6), the wire assembly 3 is located in the first opening, the first wire assembly 3 has a bend, the bend has a radius, the extension maintains the radius of the bend”.

With regard to claim 2, Fonteneau teaches: “The electrical cable assembly as in claim 1”, as shown above.
Fonteneau also teaches, as shown in figure 6: “wherein the extension 4 is planar”.

With regard to claim 3, Fonteneau teaches: “The electrical cable assembly as in claim 1”, as shown above.


With regard to claim 9, Fonteneau teaches: “The electrical cable assembly as in claim 1”, as shown above.
Fonteneau teaches, as shown in figures 1-6: “wherein a non-conductive layer (outer surface of 2 in figure 6) is located over the insulator 2”.

With regard to claim 10, Fonteneau teaches: “The electrical cable assembly as in claim 1”, as shown above.
Fonteneau also teaches, as shown in figure 6: “wherein the connector includes an attachment mechanism (springs on either end of 1 in figure 6)”.

With regard to claim 13, Fonteneau teaches: “The electrical cable assembly as in claim 1”, as shown above.
Fonteneau also teaches, as shown in figures 6-7: “wherein the extension 4 includes a second opening (where the right-most 3 extends through 4 in figure 6)”.

With regard to claim 14, Fonteneau teaches: “The electrical cable assembly as in claim 13”, as shown above.
Fonteneau also teaches, as shown in figures 6-7 and taught in paragraph 2: “further including a second wire assembly (right-most 3 in figure 7), the second wire assembly including 

With regard to claim 15, Fonteneau teaches: “The electrical cable assembly as in claim 14”, as shown above.
Fonteneau also teaches, as shown in figures 6-7: “wherein the second wire assembly has a second bend, the second bend has a second radius, the extension 4 maintains the second radius”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fonteneau et al. (EP0975060) in view of Noorily et al. (4,619,494).

Fonteneau does not teach: “wherein the shell provides EMI protection”.
However, in the same field of endeavor before the effective filing date of the claimed invention, Noorily teaches, as shown in figure 2 and taught in column 1 lines 54-55: “wherein the shell 14 and 18 provides EMI protection”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Noorily with the invention of Fonteneau in order to provide shielding for the connector (Noorily, column 1 lines 54-55).

With regard to claim 5, Fonteneau as modified by Noorily teaches: “The electrical cable assembly as in claim 4”, as shown above.
Noorily also teaches, as shown in figure 2 and taught in column 7 lines 3-8: “wherein the first sleeve 22b provides EMI protection”.

With regard to claim 6, Fonteneau as modified by Noorily teaches: “The electrical cable as in claim 5”, as shown above.
Noorily also teaches, as shown in figure 2 and taught in column 7 lines 54-62: “wherein the first sleeve 22b is electrically connected to the shell (14 and 18 through shield wall 75 in figure 2)”.


Noorily also teaches, as shown in figure 2 and taught in column 7 lines 54-62: “wherein the first sleeve 22b is electrically connected to the shell with a conductive layer 22b”.

With regard to claim 8, Fonteneau as modified by Noorily teaches: “The electrical cable assembly as in claim 7”, as shown above.
Noorily also teaches, as shown in figure 7: “wherein a non-conductive layer 22a is located over the conductive layer 22b”.

With regard to claim 16, Fonteneau teaches, as shown in figures 1-7 and taught in paragraphs 2 and 21: “An electrical cable assembly comprising: a first wire assembly (left-most 3 in figure 7), the first wire assembly including: one or more electrical wires, the electrical wires conduct electrical signals; a first sleeve (tubular screen of the first wire assembly) covering the electrical wires; a second wire assembly (right-most 3 in figure 7), the second wire assembly including one or more electrical wires, the electrical wires conduct electrical signals, a second sleeve covering the electrical wires; an electrical connector (1, 2, 9, and 10) including: electrical contacts, the electrical contacts conduct electrical signals, the electrical contacts connected to the electrical wires; an insulator 2, the insulator 2 holds the electrical contacts; Leydig Ref 289947 14 a shell( 9 and 10), the insulator 2 is located in the shell; the shell includes an extension 4, the extension 4 includes a first opening (where the first wire assembly extends through 4 in figure 6) , the first wire assembly is located in the first opening, the first wire assembly has a first bend, the bend 
Fonteneau does not teach: “the shell provides EMI protection… the first sleeve and second sleeve are electrically connected to the shell”.
In the same field of endeavor before the effective filing date of the claimed invention, Noorily teaches, as shown in figure 2 and taught in column 1 lines 54-55 and column 7 lines 54-62: “the shell 14 and 18 provides EMI protection… the first sleeve 22b... electrically connected to the shell”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Noorily with the invention of Fonteneau in order to provide better shielding (Noorily, column 1 lines 54-55).  
Noorily does not teach a second wire assembly having a sleeve electrically connected to the shell.  However, when combining Fonteneau with Noorily, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to also connect the second sleeve to the shell as well in order to better shield the connector (Noorily, column 1 lines 54-55).


Fonteneau also teaches, as shown in figure 6: “wherein the extension 4 is planar”.

With regard to claim 18, Fonteneau as modified by Noorily teaches: “The electrical cable assembly as in claim 16”, as shown above.
Fonteneau also teaches, as shown in figure 6: “wherein the extension 4 is integral with the shell”.

With regard to claim 19, Fonteneau as modified by Noorily teaches: “The electrical cable assembly as in claim 16”, as shown above.
Fonteneau also teaches, as shown in figures 6-7: “wherein the first opening is circular”.

With regard to claim 20, Fonteneau as modified by Noorily teaches: “The electrical cable assembly as in claim 16”, as shown above.
Fonteneau also teaches, as shown in figure 6: “wherein the connector includes an attachment mechanism (springs at either end of 1 in figure 6)”.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fonteneau et al. (EP0975060).
With regard to claim 11, Fonteneau teaches: “The electrical cable assembly as in claim 1”, as shown above.
Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 12, Fonteneau teaches: “The electrical cable assembly as in claim 11”, as shown above.
Fonteneau does not teach: “further including a third connector”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the first connector in order to be able to connect more devices together.  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831